DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 19-20, are rejected under 35 U.S.C. 103 as being unpatentable over Maliuk et al (P.N. 2017/0162230) in view of Aonuma et al (P.N. 2008/0117167).
Maliuk et al disclose an interactive digital camera for live crop editing and recording of video signals that shows substantially the same limitations recited in claims 1, and 19-20, including the feature of receiving transmitted audio data (See the capability of receiving audio data as shown in the audio receiving means shown by Maliuk et al’s Figure 7, component 703), the feature of the audio data being recorded during a process of capturing video data by the camera device and mixing the audio data with the video data to produce a video with audio as specified in the present claims 1, and 19-20. (See the mixing means and the recording means for mixing and recording audio/video data as shown in Maliuk et al’s Figure 7, components 740, 715 and 790).

Aonuma et al disclose a storage means apparatus including the feature of transmitting audio data via Bluetooth communication as specified in the present claims 1, and 19-20. (See Aonuma et al’s page 12, paragraph [0140], lines 17-20).
It would have been obvious to one skilled in the art to modify the Maliuk et al’s apparatus wherein the audio input means provided thereof (See Maliuk et al’s Figure 7, component 703) would incorporate the capability of a transmitting means having a Bluetooth communication capability for the purpose of transmitting the audio wirelessly via Bluetooth in the same conventional manner is shown by Aonuma et al. The motivation for such a modification is doing what is well known in the audio transmitting art, thereby, increase the efficiency of the apparatus as suggested by Aonuma et al.
With regard to claim 2, the feature of wherein receiving the audio data transmitted by the acoustic-electric device via the Bluetooth communication includes: synchronously receiving the audio data transmitted by the acoustic-electric device via the Bluetooth communication during the process of capturing the video data by the camera device as specified thereof would be present in the proposed combination of Maliuk et al and Aonuma et al indicated above as Maliuk et al already disclose the capability of performing the mixing and the recording of both the audio and video data as indicated in the above rejection of claim 1.
With regard to claim 4, the feature of controlling the camera device to capture the video data in response to detecting a photographing trigger event as specified thereof would be present in Maliuk et al for the purpose of generating video data. (See Maliuk et al’s camera shown in Figure 7, component 705, arranged in a manner to generate video data at any desired time).
Claims 5-18, are rejected under 35 U.S.C. 103 as being unpatentable over Maliuk et al and Aonuma et al as applied to claims 1-2, and 4 above, and further in view of Chen (P.N. 2016/0334082).

	The proposed combination of Maliuk et al and Aonuma et al indicated above fails to specifically disclose the feature of receiving a control instruction/voice control instructions transmitted by a remote control device via the Bluetooth communication; and controlling the camera device to perform a corresponding operation according to the control instruction as specified in the present claims 5, and 8-10.
	Chen discloses a modularized smart home-care lighting device including the feature of sending voice control instruction via Bluetooth communication to the camera to perform corresponding operation according to the control instruction as specified in the present claims 5, and 8-10. (See Chen’s Figure 2, and page 2, paragraph [0037], lines 17-18, and 28-37).
	It would have been obvious to one skilled in the art to modify the Maliuk et al’s apparatus wherein control means provided thereof (See Maliuk et al’s Figure 7, component 730) would incorporate the capability of sending voice control instructions to the camera via Bluetooth communication and performing the operation according to the instructions in the same conventional manner as is shown by Chen. The motivation for such a modification is to increase the efficiency of the apparatus by sending voice communication to the camera in the same conventional manner as suggested by Chen.
With regard to claim 6, the feature of the control instruction includes a video recording instruction; and the photographing trigger event includes receiving the control instruction as specified 
.	With regard to claim 7, the feature of wherein the control instruction includes a button control instruction as specified thereof would be present in the proposed combination Maliuk et al, Aonuma et al, and Chen indicated above. (See the camera which must include control buttons thereof for the purpose of controlling the camera functions as shown in Maliuk et al’s Figure 7, component 705, and further, see Maliuk et al’s Figure 7, component 730).
With regard to claim 11, the feature of receiving a play instruction for the video with audio; and in response to detecting establishment of the Bluetooth communication between the camera device and an electro-acoustic device, transmitting the audio data in the video with audio to the electro-acoustic device according to the play instruction to enable the electro-acoustic device to play the audio data as specified thereof would be present in the proposed combination of Maliuk et al, Aonuma, and Chen indicated above. (See the capability of reproducing/playing back the video/audio data and displaying the same on the display means as disclosed in Figure 7, components “Display Device #1, and Display Device #2”, the network interface 750 of Maliuk et al).
With regard to claims 12-14, the feature of establishing the Bluetooth communication between the camera device and an external device according to a user input, the external device including the acoustic-electric device as specified thereof would be present in the proposed combination of Maliuk et al, Aonuma et al, and Chen indicated above. (See the capability establishing Bluetooh connection between the camera and external Devices as indicated in Maliuk et al’s Figure 7, components 758, and 750).
With regard to claim 15, the feature of wherein establishing the Bluetooth communication between the camera device and the external device according to the user input on the camera device 
With regard to claim 16, the feature of wherein: the camera device further includes a photographing member and a handheld member configured to support the photographing member; and the display screen is disposed at the handheld member as specified thereof would be present in the cited reference of Maliuk et al. (See the camera shown in Maliuk et al’s Figure 7, component 705).
With regard to claims 17-18, the feature of wherein establishing the Bluetooth communication between the camera device and the external device according to the user input includes: establishing the Bluetooth communication between the camera device and the external device according to the user input on a terminal communicatively connected to the camera device as specified thereof would be present in the proposed combination of Maliuk et al, Aonuma et al and Chen. (See the capability establishing Bluetooh connection between the camera and external Devices as indicated in Maliuk et al’s Figure 7, components 758, and 750).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        October 20, 2021.